Notice of Allowance
The amendments and response filed 10 February 2021 are acknowledged and have been considered in their entirety.  
Upon further reconsideration and upon reviewing Applicants remarks, pp. 4-6, all previous rejections of record are withdrawn.
This application is in condition for allowance except for the presence of claim 20 directed to subject matter non-elected without traverse.  Accordingly, claim 20 is been cancelled below.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 20.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims are drawn to method of screening a binding compound of SENP1-SUMO complex by utilizing NMR.  None of the previous references alone or combined, teach or suggest utilizing NMR to detect binding of a ligand when SENP1 and SUMO are already in a complex.  Rather, all of the references teach utilizing NMR to identify ligand binding in the active site, which is not possible when the substrate SUMO is present.  A search of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 February 2021